Case: 1:20-cr-00327 Document #: 11 Filed: 06/29/20 Page 1 of 2 PagelD #:43

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
UNITED STATES OF AMERICA
v. CASE NUMBER: 20 CR 327

KENDRICK PEPPER

ORDER

Upon the motion of the United States for a protective order pursuant to Fed.
R. Crim. P. 16(d)(1), it is hereby ordered as follows:

1; All Title III applications, affidavits, and orders (collectively the “Title III
Materials”) produced by the government in connection with this case, and all other
investigative materials and reports disclosed by the government in original or
redacted form, may be utilized by the charged defendant(s) and counsel(s) solely in
connection with the defense of this case and for no other purpose and in connection
with no other proceeding. The materials and their contents, and any notes, records
or copies of any kind that defense counsel or the defendant(s) may make relating to
the contents of materials provided by the government shall not be disclosed either
directly or indirectly, verbally or in writing, to any person or entity other than the
defendant, his counsel, such other persons as are reasonably employed by them as
may be necessary to prepare a defense, or such other persons as to whom the Court
may authorize disclosure. The materials and their contents shall not be disclosed

either directly or indirectly to any person or entity outside of the United States
Case: 1:20-cr-00327 Document #: 11 Filed: 06/29/20 Page 2 of 2 PagelD #:44

without prior authorization from the Court.

2. These restrictions do not apply to documents or materials that are public
record, including, but not limited to, transcripts of proceedings; documents,
recordings and other materials that have been received in evidence at public hearings
or proceedings; or documents or materials that are otherwise in the public domain.

3. Intentional violation of this Order is punishable as a contempt, and may
result in the imposition of civil and criminal sanctions. However, nothing contained
in this protective order shall preclude any party from applying to the Court for further

relief or for modification of any provision hereof.

 

   

nited States Magistrate Judge

G (zalzd

DATE

 
